OPINION — AG — ** TAX ROLL CORRECTIONS — EXEMPTION ** (1) A COUNTY BOARD OF A TAX ROLL CORRECTION MAY LAWFULLY RECOGNIZE AN EXEMPTION FOR A PRIOR TAX YEAR IN FAVOR OF TAXPAYER, WHO IS IN FACT ENTITLED TO SUCH EXEMPTION BY VIRTUE OF A SELF EXECUTING CONSTITUTIONAL EXEMPTION. (2) THERE IS NO LIMITATION PERIOD THAT MAY BE RAISED TO BAR A CLAIM FOR CORRECTION OF THE TAX ROLLS WHERE PROPERTY WHICH IS IN FACT EXEMPT BY VIRTUE OF A SELF EXECUTING CONSTITUTIONAL EXEMPTION HAS BEEN ERRONEOUSLY TAXED. HOWEVER, THE BURDEN IS ON THE TAXPAYER TO INITIATE SUCH CLAIM FOR CORRECTION, TO PROVE ENTITLEMENT TO SUCH CONSTITUTIONAL EXEMPTION, AND, FOLLOWING THE CORRECTION OF THE TAX ROLLS, TO TIMELY FILE A CLAIM FOR REFUND. (AD VALOREM TAXES, STATUTE OF LIMITATIONS, PROCEDURES, EXEMPTION) CITE: ARTICLE X, SECTION 6, ARTICLE X, SECTION 6(A), 68 Ohio St. 15.41 [68-15.41], 68 Ohio St. 15.49 [68-15.49] [68-15.49], 68 Ohio St. 2472 [68-2472], 68 Ohio St. 2473 [68-2473] [68-2473], 68 Ohio St. 2474 [68-2474](B), 68 Ohio St. 2479 [68-2479] [68-2479], OPINION NO. 77-197 (GARY W. GARDENHIRE)